DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31- 34 are rejected under 35 U.S.C. 103 as being unpatentable over on view of Vutukuri et al (Pub. No: US 20180368191 A1) in view of Fehrenbach et al (Pub. No: US 20200092685 A1).
Regarding claim 31, Vutukuri et al, discloses a communication device (figs. 1-2), comprising: a short range radio communication technology transceiver (UE 102a, UE device 1400; the communication networks include a local area network, a wireless local area network ; paragraph 0127) ; a cellular wide area radio communication technology transceiver (UE 102b; each UE device includes a processor; the communication networks include a metropolitan area 
However, Vutukuri et al, does not specifically disclose the features of selecting a radio communication technology transceiver based on at least one cluster communication 
On the other hand, Fehrenbach et al, from the same field of endeavor, discloses the features of selecting (the base station 13 may select a Group Manager UE 11 based on Group Manager setup procedure; it may initiate a handover RRC reconfiguration procedure for the connected group members 12A, 12B; paragraph 0261; in addition, the UE 52 may be configured to select one predetermined Group Manager UE 11 out of a multitude of predetermined Group Manager UEs based on a signal characteristic of signals received from the multitude of predetermined Group Manager UEs; paragraph 0358) a radio communication technology transceiver (UE 12 A, or UE 12B) based on at least one cluster (stationary IOT cluster with a more powerful group manager UE; decoding sidelink signals (sidelink synchronization signal) and sidelink control channels; selection criteria may be a threshold for side link signal strength and a certain V2V control message; paragraph 0326, 0429-0431) communication characteristic of a cluster (the UE 52 may decide which UE Group to join based on certain signal characteristics from signals that it might have received from a multitude of nearby Group Manager UEs 11; paragraph 0357-0358; paragraph 0361-0363) of a plurality of communication devices (the UE 52 may select the Group Manager 11 based on the Receive Signal Strength of the side link, and based on priority information part of the control signaling, and relative speed and direction, and Group capabilities, and based on the synchronization source ; paragraph 0270), wherein the communication device is a member of the cluster (the UE 52 may be configured to receive and decode other V2X messages on a side link data channel with information about other UE Groups such as direction, speed, target, number or members, selection priority, synchronization source; paragraph 0331, 0357; furthermore, the UE 52 may be 
Regarding claim 32, Vutukuri et al as modified, discloses a communication device (figs. 1-2), further comprising: a receiver configured to receive a configuration message comprising at least one configuration parameter related to the radio communication technology transceiver to be selected by the communication device; wherein the one or more processors are configured to select the radio communication technology transceiver based on the at least one configuration parameter (the vehicle UE selects or re-selects the V2X MNO to perform V2X communication; paragraph 0023, 0032; in addition, the processing unit 1402 may also be configured to make a Radio Resource Management decision such as cell selection/reselection information or trigger a measurement report; paragraph 0114, 0117).   
	Regarding claim 33, Vutukuri et al as modified, discloses a communication device (figs. 1-2), wherein the one or more processors are further configured to set communication parameters for the selected radio communication technology transceiver, such that each communication device of the plurality of communication devices of the cluster communicate using the set 
	Regarding claim 34, Vutukuri et al as modified, discloses a communication device (figs. 1-2), wherein the at least one cluster communication characteristic comprises at least one of: an indication related to a quality of service targeted for the communication within the cluster, and one or more communication parameters that are to be set within the selected radio communication technology for the communication within the cluster (the MeNB can indicate to UE1 the node responsible for sidelink scheduling; furthermore, the UE selectively directs the sidelink scheduling requests to the determined node; paragraph 0082, 0085, 0089).
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri et al (Pub. No: US 20180368191 A1) in view of Chang et al (Pub. No: US 20140161018 A1).
 Regarding claim 35, Vutukuri et al, discloses a communication device (figs. 1-2), comprising: a communication processor (UE 102b, UE 102a or UE 1400 ; each UE device includes a processor; paragraph 0038, 0127) configured to: receive (UE 102a: the UE receives the sidelink scheduling information) a first substream on a first wireless carrier (the wireless communication system 100 includes a first mobile network operator (MNO) network 140a including a service server 130a and a MeNB 120a; paragraph 0037) operated by a first network operator (first mobile network operator (MNO) network 140a; the SeNB receives a sidelink BSR message from the UE, and determines that the UE  requesting the V2X sidelink communication on the V2X frequency connected to a MeNB ; paragraph 0038, 0107-0108), and receive a second substream on a second wireless carrier (a second MNO network 140b including a service server 130b and a MeNB 120b, and a V2X MNO network 150 including a V2X server 132 and a SeNB 152 ; paragraph 0037) operated by a second network operator (second MNO 140b; the second 
However, Vutukuri et al, does not specifically disclose the features of a sub stream combiner configured to recombine the first sub stream and the second substream to recover a data stream originating from a data network.
On the other hand, Chang et al, from the same field of endeavor, discloses the features of  receiving the first substream (FFT processors 326; FFT processors 326 channelize the received substreams; the signal substream A1, to be radiated by the beam B.sub.a1, is connected to a first beam port; paragraph 0073) and a second substream (A2 substreams; signal substream A2 for Ra2; A2 substream is connected to a second input of the first 2-to-3 beam-forming-network for a second shaped beam; in addition, a typical MIMO transmitter is segmented into multiple parallel substreams by a splitter 312; two substreams are processed by the two SPs 1421; paragraph 0073-0074, 0104); and a sub stream combiner (a subtream combiner to combine the recovered A1 and A2 substreams to reconstitute the recovered data stream “A”; the DSP 442a performs “de-correlation” functions between b1’ and b2’ substreams by a signal processor 4421a and c combines by a de-segmenting device 448a the de-correlated two substreams into a reconstituted data stream “A”; paragraph 0121-0122, 0118) configured to recombine the first sub stream and the second substream (the combining device 445a will de-segment recovered A1 and A2 substreams to reconstitute the recovered data stream “A”; in addition, the functions of the DSP 442b are to recover received B1 and B2 substreams by decoupling correlations of the two received streams of data via linear combinations, and a combiner device to combine the recovered B1 and B2 substreams to reconstitute the recovered signal data stream “B” ; paragraph 0116, 0123, 0130) to recover a data stream originating from a data network (the DSP 442a 
	Regarding claim 36, Vutukuri et al as modified, discloses a communication device (figs. 1-2), wherein the communication device is configured as a communication subcomponent for a terminal device (paragraph 0047, 0063).
	Regarding claim 37, Vutukuri et al as modified, discloses a communication device (figs. 1-2), wherein the data stream is data from a single data connection between the terminal device and the data network (paragraph 0042-0043). 
Claim Rejections - 35 USC § 103
Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al (Pub. No: US 20200092685 A1) in view of Basu Mallick et al (Pub. No: US 20200195389 A1).
 	Regarding claims 39, 42, Fehrenbach et al, discloses a communication device (fig. 2)

 However, Fehrenbach et al, does not specifically teach that the processor instructs the first terminal device and the second terminal device to coordinate radio measurements with each other.
On the other hand, Basu Mallick et al, from the same field of endeavor, discloses a processor that performs an autonomous radio resource allocation to select time frequency radio resources within a transmission window to be used for performing a first transmission of the 
	Regarding claim 40, Fehrenbach et al as modified, discloses a communication device (fig. 2) for wireless communications (paragraph 0006, 0008), wherein the position determiner (GPS or configured geographical zones may be configured to determine the location of a communication device; UE positioning information (GPS or configured geographical zones) as well as speed and direction, suggestions for resource assignments to support eNB scheduling process; paragraph 0020) is configured to determine the position (determine UE position information; location determination mechanism 0253, 0720) of the first terminal device by receiving a position report from the first terminal device that specifies the position of the first 
	  Regarding claim 41, Fehrenbach et al as modified, discloses a communication device (fig. 2) for wireless communications (paragraph 0006, 0008), wherein the coordination manager (group manager UE 11; the manager may receive data by all Group Member UEs 12A, 12B of the UE-Group 17A, 17B; paragraph 0253) is configured to select (the base station 13 may select a Group Manager UE 11 based on Group Manager setup procedure; it may initiate a handover RRC reconfiguration procedure for the connected group members 12A, 12B; paragraph 0261; in addition, the UE 52 may be configured to select one predetermined Group Manager UE 11 out of a multitude of predetermined Group Manager UEs based on a signal characteristic of signals received from the multitude of predetermined Group Manager UEs; paragraph 0358) the first terminal device and the second terminal device from the plurality of terminal devices based on the position of the first terminal device and the position of the second terminal device being within a predefined threshold (a predetermined threshold; paragraph 0124-0125, 0303) of each other (the UE 52 may be configured to select a specific Group Manager UE 11 to connect to from multiple receive signals transmitted by multiple Group Manager UEs based on the measured signal strength of the side link and based on certain selection priorities being part of the control information provided by the Group Manager UE 11 and based on the synchronization source and based on the identity broadcasted by the Group Manager UE 11; paragraph 0359-0361, 0705).   
	

Claim Rejections - 35 USC § 103
Claims 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al (Pub. No: US 20200092685 A1) in view of Shattil (Pub. No: US 20190086938 A1).		
Regarding claims 47-49, Fehrenbach et al discloses a device (figs. 1-2) configured for use by a vehicle in vehicular radio communications (note that vehicle 11 in figure 2 may be built with radio frequency lensing system; paragraph 0109-0110) the device (UE 11) comprising: a radio frequency lens applied to a structure of the vehicle (this vehicle may contain lensing materials; it can emit radio beams; use radio frequency lens techniques : subject well known in the art; paragraph 0113), the RF lens being configured to selectively transmit one or more RF signals (eNB for adaptive MIMO ; containing a rank indicator suggesting a MIMO rank to be used and a pre-coding matrix indicator suggesting a pre-coding to be used; paragraph 0473-0474) based on their respective frequency (the UE 52 may select the Group Manager 11 based on the Receive Signal Strength of the side link, and based on priority information part of the control signaling, and relative speed and direction, and Group capabilities; paragraph 0127, 0183, 0270).
However, Fehrenbach et al, does not specifically disclose the features of a radio frequency antenna subsystem configured for use with the RF lens, the RF antenna subsystem being configured to receive an input signal and output the one or more RF signals to the RF lens.
On the other hand, Shattil, from the same field of endeavor, discloses the features of a  radio frequency antenna subsystem (the UEs 120.1-120.5 and the BTSs 100.1-100.3 are having antenna systems 121.1-121.2 and 101.1-101.3, respectively; paragraph 0034) configured for use with the RF lens (LEDs and photodetector arrays (or other suitable optical transceivers) can be .


Allowable Subject Matter
Claims 38, 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 43-46, 51 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641